Citation Nr: 1024599	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  07-16 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for disability manifested 
by numbness in the upper extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 2001 to January 
2006.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota.  
Jurisdiction over the case was subsequently transferred to the 
Regional Office (RO) and Insurance Center in Philadelphia, 
Pennsylvania.  The Board further notes that although the Veteran 
initiated an appeal with respect to other issues, in his VA Form 
9, he limited his appeal to the issues identified above.


REMAND

The Veteran's representative, in argument submitted in May 2008, 
indicated that the Veteran desired a hearing before the RO.  
There is no indication in the record that the desired hearing was 
scheduled or that the Veteran has withdrawn his request for a 
hearing at the RO.  Although there was an earlier indication that 
the Veteran's current whereabouts were not known, the 
Supplemental Statement of the Case mailed to the Veteran's 
address of record in October 2008 was not returned as 
undeliverable.  

Therefore, this case is REMANDED to the RO, via the Appeals 
Management Center, in Washington, D.C., for the following action:

The RO should schedule the Veteran for a 
hearing at the RO in accordance with the 
docket number of his appeal.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


